Exhibit 99.3 MISCOR GROUP, LTD. AMERICAN MOTIVE POWER, INC. UNAUDITED PRO FORMA CONDENSED COMBINING FINANCIAL INFORMATION The following unaudited pro forma condensed combining financial information has been prepared to give effect to the acquisition of American Motive Power, Inc. (“AMP”) on January 16, 2008. The pro forma condensed combining balance sheet has been prepared based on the historical balance sheets of MISCOR Group, Ltd. (the “Company”) and AMP as of December 31, 2007 as if that acquisition was effective December 31, 2007. The pro forma statement of operations has been prepared based on the historical statements of operations of the Company and AMP for the year ended December 31, 2007, as if the acquisition were effective as of January 1, The assets acquired and liabilities assumed in connection with the AMP acquisition are reflected at estimated fair values as determined by our management based on information currently available and on current assumptions as to future operations. We have allocated the purchase price based on preliminary estimates of the fair values of the acquired property and equipment, and their estimated remaining useful lives. Accordingly, the allocation of the purchase price and the assigned estimated useful lives are subject to revision, based on the final determination of appraised and other fair values, and related tax effects. The unaudited pro forma financial data are presented for informational purposes. You should not rely on the pro forma amounts as being indicative of the financial position or the results of operations of the consolidated companies that would have actually occurred had the transaction been effective during the periods presented or of the future financial position or future results of operations of the consolidated companies. You should read this information in conjunction with the accompanying notes thereto and with the historical consolidated financial statements and accompanying notes of the Company and AMP included elsewhere in this document. The unaudited pro forma information gives effect only to adjustments set forth in the accompanying notes thereto and does not reflect any anticipated future cost savings or other benefits as a result of the acquisition. MISCOR GROUP, LTD. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINING BALANCE SHEETS December 31, 2007 (Amounts in thousands, except share and per share data) ASSETS HISTORICAL AMERICAN MISCOR MOTIVE GROUP, LTD. POWER, INC. ADJUSTMENTS PRO FORMA CURRENT ASSETS Cash $ 2,807 $ 285 $ - (1 ) $ 3,092 Accounts receivable, net 17,233 820 (397 ) (2 ) 17,656 Inventories, net 10,884 620 - 11,504 Prepaid expenses and other current assets 2,006 756 - 2,762 Total current assets 32,930 2,481 (397 ) 35,014 PROPERTY AND EQUIPMENT, net 10,125 2,759 - 12,884 OTHER ASSETS Goodwill 8,003 - 8,781 (2 ) 16,784 Customer relationships, net 7,568 - - 7,568 Other assets, net 921 - - 921 Total other assets 16,492 - 8,781 25,273 Total Assets $ 59,547 $ 5,240 $ 8,384 $ 73,171 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Due to related parties $ - $ 8,241 $ (8,241 ) (2 ) $ - Note payable - 250 7,250 (2 ), (3) 7,500 Current portion of long-term debt 3,036 483 (483 ) (2 ) 3,036 Accounts payable 7,530 2,125 (397 ) (2 ) 9,258 Accrued expenses and other current liabilities 4,558 821 75 (2 ) 5,454 Total current liabilities 15,124 11,920 (1,796 ) 25,248 LONG TERM LIABILITIES Long-term debt, less current portion 4,195 2,210 (2,210 ) (2 ) 4,195 Long-term debt, Stockholder 3,000 - - 3,000 Total long-term liabilities 7,195 2,210 (2,210 ) 7,195 Total liabilities 22,319 14,130 (4,006 ) 32,443 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY MISCOR Preferred stock, no par value; 20,000,000 shares authorized; no shares issued and outstanding - MISCOR Common stock, no par value; 300,000,000 shares authorized; 105,454,796 and 104,608,962 shares issued and outstanding, respectively 43,967 2 3,498 (1 ) 47,467 Additional paid in capital 9,019 - - 9,019 Deferred compensation (55 ) - - (55 ) Accumulated deficit (15,703 ) (8,892 ) 8,892 (4 ) (15,703 ) STOCKHOLDERS' EQUITY 37,228 (8,890 ) 12,390 40,728 Total Liabilities and Stockholders' Equity $ 59,547 $ 5,240 $ 8,384 $ 73,171 MISCOR GROUP, LTD. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINING STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2007 (Amounts in thousands, except share and per share data) HISTORICAL AMERICAN MISCOR MOTIVE GROUP, LTD. POWER, INC. ADJUSTMENTS PRO FORMA REVENUES Product sales $ 22,270 $ - $ (426 ) (5 ) $ 21,844 Service revenue 50,980 6,151 - 57,131 REVENUES 73,250 6,151 (426 ) 78,975 COST OF REVENUES Product sales 16,316 - (426 ) (5 ) 15,890 Service revenue 44,768 7,826 - 52,594 COST OF REVENUES 61,084 7,826 (426 ) 68,484 Gross profit (loss) 12,166 (1,675 ) - 10,491 Selling, general and administrative expenses 10,649 1,670 - 12,319 Operating income (loss) 1,517 (3,345 ) - (1,828 ) Loss on debt extinguishment 2,300 - - 2,300 Interest expense 1,259 671 (39 ) (6 ) 1,891 Other income (19 ) (7 ) - (26 ) Net loss before taxes (2,023 ) (4,009 ) 39 (5,993 ) Income taxes - NET LOSS $ (2,023 ) $ (4,009 ) $ 39 $ (5,993 ) Basic and diluted loss per common share $ (0.26 ) $ (0.76 ) Weighted average number of common shares 7,652,061 253,623 7,905,684 MISCOR GROUP, LTD. AMERICAN MOTIVE POWER, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINING FINANCIAL INFORMATION (Amounts in thousands) 1. To record the acquisition of 100% of the common stock of American Motive Power, Inc.(“AMP”) by MISCOR at January 16, 2008 for $11,000, plus transaction costs of $75. The purchase price included $7,500 cash and issuance of 253,623 shares of MISCOR common stock at $13.80 per share or $3,500. The price per share was based on the five day average closing price of the stock, including the two days immediately before and aftertheagreed to announcement date of January 16, 2008 and is in compliance with the guidance in the Emerging Issues Task Force's issue number 99-12. 2. To record the purchase price adjustment from the acquisition of AMP by MISCOR, including the increase in goodwill ($8,781), and the pay off and forgiveness of AMP’s amounts due to related parties ($8,241), note payable ($250), accounts payable due MISCOR for product sales to AMP ($397), and current and non-current portions of long-term debt ($483 and $2,210, respectively). Also recorded are transaction costs of $75, included in accrued expenses. 3. To record the borrowings by MISCOR to finance the acquisition of AMP of $7,500. 4. To record the elimination of stockholders’ deficit of AMP at the closing date of $8,890. 5. To eliminate sales from MISCOR to AMP for the year ended December 31, 2007. 6. To eliminate the historical interest expense recorded by AMP and record additional interest expense related to the debt incurred by MISCOR in connection with the acquisition. Interest expense for the debt incurred by MISCOR has been calculated at prime plus 0.5% (blended average rate for prime rate of 8.56% used for the year ended December 31, 2007) on borrowings of $7,500, resulting in additional pro forma interest expense of $632 for the year ended December 31, The components of the purchase price and its allocation to the assets and liabilities of AMP are as follows: Components of purchase price: Cash from borrowings under MISCOR’s revolving credit facility $ 7,500 MISCOR common stock - 253,623 shares at $13.80 per share 3,500 Transaction costs 75 Total purchase price $ 11,075 Allocation of purchase price: Current assets $ (2,084 ) Property and equipment (2,759 ) Current liabilities 2,549 Cost in excess of net assets acquired $ 8,781
